NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.


                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2870-14T3

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

JESSE CHAMBERS, a/k/a
JESSIE D. CHAMBERS, a/k/a
DION POPE, a/k/a DION E.
ANDERSON, a/k/a JOE SANDERS,
a/k/a DION A. CHAMBERS,

     Defendant-Appellant.
_________________________________

              Argued September 14, 2017 – Decided October 27, 2017

              Before Judges Simonelli, Haas and Rothstadt.

              On appeal from Superior Court of New Jersey,
              Law Division, Middlesex County, Indictment
              Nos. 09-02-0329, 13-01-0059 and 13-03-0340.

              Elizabeth C. Jarit, Assistant Deputy Public
              Defender, argued the cause for appellant
              (Joseph E. Krakora, Public Defender, attorney;
              Ms. Jarit, of counsel and on the brief).

              Joie D. Piderit, Assistant Prosecutor, argued
              the cause for respondent (Andrew C. Carey,
              Middlesex County Prosecutor, attorney; Ms.
              Piderit, of counsel and on the brief).

              Appellant filed a pro se supplemental brief.

PER CURIAM
    Defendant    Jesse    Chambers       appeals   from   his   judgment    of

conviction entered after the Law Division accepted his guilty

plea to committing violations of probation (VOP).                 Defendant

challenges his conviction and his sentence to a twelve-year term

with a fifty-four-month period of parole ineligibility imposed

by the VOP court on August 28, 2014.                On appeal, defendant

specifically argues:

                POINT I

                CHAMBERS WAS DENIED HIS RIGHT TO
                DUE PROCESS BECAUSE THE COURT
                FAILED   TO   HOLD   A   HEARING  TO
                DETERMINE   WHETHER    CHAMBERS  HAD
                VIOLATED    THE     CONDITIONS    OF
                PROBATION, AND PLACED THE BURDEN
                OF PROOF ON THE DEFENDANT TO
                [ESTABLISH] HIS INNOCENCE.

                POINT II

                CHAMBERS' RIGHTS TO DUE PROCESS
                AND CONFRONTATION WERE VIOLATED BY
                THE COURT'S PRESUMED RELIANCE ON
                AN UNCERTIFIED LAB REPORT AND THE
                ALLEGATIONS WITHOUT REQUIRING LIVE
                TESTIMONY.      (Partially  Raised
                Below).

                     A.   RELIANCE      ON     THE
                ALLEGATIONS READ INTO THE RECORD
                AND ON AN UNCERTIFIED LAB REPORT
                VIOLATED THE DEFENDANT'S RIGHTS TO
                DUE PROCESS AND CONFRONTATION.

                     B.   EVEN IF THE ADMISSION OF
                AND RELIANCE UPON THIS EVIDENCE
                WAS PROPER, IT WAS INSUFFICIENT TO


                                     2                              A-2870-14T3
SUBSTANTIATE THE    CHARGES   AGAINST
THE DEFENDANT.

POINT III

CHAMBERS WAS DENIED HIS RIGHT TO
DUE PROCESS AND TO CONTEST THE
CHARGES AGAINST HIM BY THE COURT'S
REFUSAL TO GRANT AN ADJOURNMENT.

POINT IV

REVOCATION OF CHAMBERS' PROBATION
BASED ON A MISSED PAYMENT OF COURT
FINES BECAUSE HE WAS INCARCERATED
VIOLATED     EQUAL      PROTECTION,
FUNDAMENTAL   FAIRNESS,   AND   DUE
PROCESS.

POINT V

TERMINATION OF CHAMBERS' PROBATION
BASED ON THE CHARGES TO WHICH HE
PLED GULITY WAS IMPROPER AND NOT
WARRANTED.

     A.   THE GUILTY PLEAS       WERE
NOT KNOWING OR VOLUNTARY.

     B.   REVOCATION OF PROBATION
BASED ON THE NEW CHARGES VIOLATED
CHAMBERS'      PLEA      AGREEMENT
CONCERNING   THOSE  OFFENSES   AND
IMPLICATED     DOUBLE     JEOPARDY
CONCERNS.

     C.   THE THREE OLD DRUG TESTS
DO   NOT   SUPPORT    THE   COURT'S
DECISION TO TERMINATE CHAMBERS'
DRUG COURT SPECIAL PROBATION.

POINT VI

A   REMAND  FOR   RESENTENCING  IS
REQUIRED BECAUSE THE COURT IMPOSED

                3                       A-2870-14T3
                          AN EXCESSIVE SENTENCE, FAILED TO
                          ABIDE BY THE CRIMINAL CODE, AND
                          SUMMARILY IMPOSED THE "ALTERNATIVE
                          SENTENCE" WITHOUT CONDUCTING AN
                          INDIVIDUALIZED          SENTENCING
                          ASSESSMENT.

       We conclude from our review of the record that defendant's

VOP convictions based upon his guilty plea to certain charges

must     be    vacated        because      the       VOP   court     failed   to     accept

defendant's guilty plea in a manner consistent with Rule 3:9-2.

       The facts we glean from the record can be summarized as

follows.           Defendant was indicted in 2009 and 2013 for charges

related       to    his     possession     of       controlled    dangerous   substances

(CDS).        In     2009,     defendant        pled    guilty     pursuant   to    a   plea

agreement to one offense in exchange for the State's recommended

five-year      sentence        to   Drug    Court       special    probation,      N.J.S.A.

2C:35-14.          When defendant was indicted in 2013, the State again

recommended that he continue his probation in Drug Court rather

than terminate him from the program and sentence him to State

prison.

       Both        plea    agreements      contained       alternate    sentences       that

would be imposed if defendant did not satisfactorily complete

Drug Court.           Under defendant's 2009 plea agreement, the State

recommended an alternative sentence of nine years with a fifty-

four   month        period     of   parole          ineligibility.      The   2013      plea


                                                4                                  A-2870-14T3
agreement called for a three-year alternate sentence that would

run consecutive to the 2009 sentence.                       When the court accepted

defendant's 2013 plea, it confirmed that he understood that if

he    violated     probation     by    not     satisfactorily         completing       Drug

Court, he would be facing a twelve-year term with a fifty-four

month period of parole ineligibility.

       In July 2014, defendant was charged with four counts of

violating his probation.             The first charge alleged that in 2011,

2012 and 2014, defendant tested positive for various CDS.                               The

second charge related to defendant being charged with the two

new     offenses    that       led    to   his       2013    guilty     plea    and     his

continuation       in   Drug    Court.         The    third    charge    alleged      that

defendant had been non-compliant with Drug Court because he was

discharged from two treatment programs, one in 2009, and one in

2014.     The final charge alleged that defendant failed to pay

"[c]ourt imposed financial obligations," claiming that up until

July    18,   2004,     defendant      only      paid   $2004    out    of     the    $4952

imposed fines as part of his sentences, with the last payment

made on June 4, 2014.

       At the ensuing VOP hearing on August 28, 2014, the VOP

judge first addressed defendant's objections to the admission of

certain lab reports that the State intended to rely upon to

prove defendant tested positive for CDS while in Drug Court.

                                           5                                     A-2870-14T3
The judge rejected defendant's argument, denied his adjournment

request, and proceeded to address the VOP charges.

    The VOP judge spoke directly to defendant and elicited from

him confirmation that he committed some of the charged offenses.

The colloquy with the defendant consisted of the judge asking

defendant how he was pleading, and defendant either explaining

what he did that supported the violation or why he was not

guilty of the charge.             The judge then gave defense counsel an

opportunity    to    place    on     the       record   anything      she    wanted    to

"substantiate        [defendant's]         not      guilty         pleas."        After

considering statements from defense counsel, a member of the

community who spoke on defendant's behalf, the prosecutor, and

defendant,     the    VOP    judge    proceeded         to    recount       defendant's

experience in Drug Court and his failure to succeed despite the

support   he   received      in    that    program.          The    judge    turned    to

defendant's guilty plea to some of the charges and stated:

           I am accepting his guilty pleas in light of
           what his statement was, in light of his plea
           of guilty, in light of the fact that I do
           not find that [defendant] is under the
           influence of any narcotic or drug that would
           impair his ability to understand these
           proceedings and make the decision that he
           has made with regard to entering guilty
           pleas.

    The judge concluded the hearing by addressing each of the

charges and, based on defendant's guilty plea and a finding that

                                           6                                   A-2870-14T3
the preponderance of the evidence established a violation, the

judge   found    that   defendant       violated    probation.      The   judge

immediately sentenced defendant in accordance with the alternate

sentences in his plea agreements to an aggregate term of twelve

years   with    fifty-four     months    of   parole   ineligibility.       This

appeal followed.

    Our review of a trial judge's fact finding underlying a

violation of probation is "exceedingly narrow."                   See State v.

Locurto, 157 N.J. 463, 470 (1999); see also State v. Johnson, 42
N.J. 146, 161-62 (1964).         We defer to the lower court's findings

of fact, especially those that are substantially influenced by

the trial judge's "opportunity to hear and see the witnesses and

to have the feel of the case."              State v. Elders, 192 N.J. 224,

244 (2007).      Thus, we will not disturb a court's finding of a

violation   of     probation   when     supported   by   sufficient   credible

evidence in the record.        See Johnson, supra, 42 N.J. at 162.

    We apply a similar standard of review to a trial court's

findings    when    a   defendant       pleads   guilty.     We    "consider[]

'whether the findings made could reasonably                have been reached

on sufficient credible evidence present in the record.'"                  State

v. Campfield, 213 N.J. 218, 229 (2013)(quoting Locurto, supra,

157 N.J. at 471).



                                        7                              A-2870-14T3
       We conclude from our review that we are constrained to

vacate defendant's conviction for violating probation because

the VOP judge did not satisfy the requirements of Rule 3:9-2

when she accepted defendant's guilty plea.                 Although the Rule

does not mention guilty pleas to VOPs, we previously stated that

"[w]e   perceive      no   practical   difference    between   a   plea     to   a

criminal charge and a plea to a violation of probation," and

held    that    the   Rule's   requirements   must    be    followed   in    VOP

proceedings.       State v. Lavoy, 259 N.J. Super. 594, 602-03 (App.

Div. 1992).

       The Rule requires that the VOP judge address

               defendant personally . . . and determin[e]
               by inquiry of the defendant . . . that there
               is a factual basis for the plea and that the
               plea is made voluntarily, not as a result of
               any   threats   or   of   any   promises  or
               inducements not disclosed on the record, and
               with an understanding of the nature of the
               charge and the consequences of the plea.

               [Rule 3:9-2]

       To satisfy the Rule's requirements, a trial court

               should inquire "among other things, (1)
               whether anyone had forced, threatened, or
               put [defendant] under pressure to plead
               guilty, (2) whether the defendant understood
               that    he    was    relinquishing       certain
               constitutional   rights,    (3)    whether   the
               defendant understood the nature of the
               charge   and   content   of    the    sentencing
               recommendation,    and    (4)    whether     the


                                       8                               A-2870-14T3
            defendant was in fact guilty of the specific
            charge[.]"

            [Campfield,   supra, 213  N.J.  at  230-31
            (quoting State ex rel. T.M., 166 N.J. 319,
            336 (2001)).]

      We have carefully examined the record to determine whether

the VOP judge complied with the Rule's requirements and conclude

that the judge did not satisfy all of them.                            There was       no

attempt by the judge to ascertain whether defendant understood

the     charges   against    him,    or       that      he   was    pleading     guilty

voluntarily, without coercion, and that his plea was not the

result of any undisclosed promises or agreements.                       Further, the

judge made no inquiry as to whether defendant, a known drug

user, was under the influence of CDS or any other drug that

would interfere with his understanding of the proceedings or the

consequences of his plea.            The judge also did not review in

detail with defendant that a guilty plea to the VOP could result

in the court imposing the substantial alternative sentence that

was part of his original plea agreements.                    Other than addressing

defendant about facts that would support a guilty plea, the

judge did not attempt any further                    compliance with the Rule.

Under     these    circumstances,     the         VOP    judge's      acceptance       of

defendant's       guilty    plea    was       a   mistaken         exercise    of    her

discretion.


                                          9                                    A-2870-14T3
    Because   we   are   vacating   defendant's   VOP   judgment    of

conviction and remanding for a new hearing, we need not address

defendant's other appellate arguments.

    Defendant's guilty plea to the violations of probation and

the resulting amended judgments of conviction are vacated.         The

matter is remanded to the trial court for a new hearing.       We do

not retain jurisdiction.




                               10                           A-2870-14T3